Citation Nr: 0119182	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of left ankle fracture, to include 
restoration of a 20 percent disability rating.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which decreased the disability evaluation for the 
veteran's left ankle disorder from 20 percent to 10 percent.


REMAND

The record reflects that the RO made its determination to 
reduce the veteran's disability evaluation based on private 
medical records submitted by the veteran.  On review of 
progress notes from Michael M. Romash, M.D., the RO concluded 
that the veteran's service-connected left ankle disability 
had undergone "some improvement" and that a reduction in 
disability evaluation was warranted.  However, it is the 
opinion of the Board that the records on which the RO's 
determination was based are inadequate for the purpose of 
evaluating the veteran's service-connected left ankle 
disorder.  The Court of Appeals for Veterans Claims (Court) 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet.App. 
204 (1994).  The Board further notes that the veteran's most 
recent VA examination was conducted in March 1997.  No VA 
examination was ordered prior to the decision to reduce the 
veteran's disability evaluation.  The Court has held that 
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Court has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that, when a Diagnostic Code does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, those provisions are for consideration, and 
that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995). Thus, the veteran should be afforded a VA 
examination prior to the RO's readjudication of his claim.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who may 
possess additional records pertinent to 
his claim.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected left 
ankle disorder.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  The examiner 
should indicate in the report whether the 
file has been reviewed.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left ankle disorder.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
left ankle disability on his ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

7.  The RO should then readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected left ankle 
disorder, the RO should consider all 
applicable diagnostic codes and the 
provisions of DeLuca v. Brown, 8 Vet.App. 
202 (1995), 38 C.F.R. §§ 4.40 and 4.45.  It 
should also consider whether the case should 
be forwarded to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice 
of disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  If a 
new issue is addressed in the SSOC, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




